EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made as of May 22nd, 2016,
by and among Silver Star Resources, Inc. (the "Purchaser") a Nevada Company,
Integrated Waste Transportation Services, Inc., a Florida corporation (the
"Company"), JSP Family Holdings (such individual, together, the "Selling
Parties" and individually a "Shareholder"), and Morris Heider (the "Executive").
The Selling Parties and the Executive are sometimes collectively referred to
herein as the "Selling Parties" and individually referred to herein as a
"Selling Party." The Purchaser, the Company and the Selling Parties are
sometimes collectively referred to herein as the "Parties" and individually
referred to herein as a "Party."

 

RECITALS

 

WHEREAS, the Selling Parties are the owners of 100 shares of Common Stock,
$0.0001 par value per share (the "Common Stock" or the "Shares") of the Company.

 

WHEREAS, Pursuant to the terms and conditions of this Agreement, Selling Parties
desires to sell, and Purchaser desires to purchase, all of the Selling Parties'
rights, title, and interest in and to all of the Shares as further described
herein.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1. Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, simultaneous with the execution and delivery of this Agreement,
Selling Parties shall sell, assign, transfer, convey, and deliver to Purchaser,
and Purchaser shall accept and purchase, the Shares and any and all rights in
the Shares to which Selling Parties is entitled, and by doing so Selling Parties
shall be deemed to have assigned all of his rights, titles and interest in and
to the Shares to Purchaser. Such sale of the Shares shall be evidenced by stock
certificates, duly endorsed in blank or accompanied by stock powers duly
executed in blank or other instruments of transfer in form and substance
reasonably satisfactory to the transfer agent of the Company and the Purchaser.

 

2. Consideration. In consideration for the sale of the Shares, Purchaser shall
deliver to Selling Parties an aggregate of $300,000 (Three Hundred Thousand) and
50,000 (Fifty Thousand) common shares of Silverstar, Inc. (together, the
"Purchase Price").

 

 1

 

 

3. Closing; Deliveries.

 

(a) The purchase and sale of the Shares shall be held on or before May 22nd,
2016 (the "Closing").

 

(b) At the Closing, Selling Parties shall deliver to Purchaser (A) evidencing of
transfer of the Shares, or other instruments of transfer in form and substance
reasonably satisfactory to Purchaser, (B) any documentary evidence of the due
recordation in the Company's share register of Purchaser's full and unrestricted
title to the Shares (C) this Agreement executed and (D) such other documents as
may be required under applicable law or reasonably requested by Purchaser.

 

(c) The Purchaser shall deliver to Selling Parties 50,000 common shares of
Silverstar, Inc. issued in names of S.E. SCRAP INVESTMENTS, INC.

 

4. Representations and Warranties of Selling Parties. As an inducement to
Purchaser to enter into this Agreement and to consummate the transactions
contemplated herein, Selling Parties, as applicable, jointly and severally,
represent and warrant to Purchaser as follows:

 

4.1 Authority. Selling Parties have the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform their obligations under this Agreement. This Agreement
constitutes the legal, valid and binding obligations of Selling Parties,
enforceable against Selling Parties in accordance with the terms hereof.

 

4.2 Ownership. Selling Parties are the sole record and beneficial owner of the
Shares, have good and marketable title to the Shares, free and clear of all
Encumbrances (hereafter defined), other than applicable restrictions under
applicable securities laws, and have full legal right and power to sell,
transfer and deliver the Shares to Purchaser in accordance with this Agreement.
"Encumbrances" means any liens, pledges, hypothecations, charges, adverse
claims, options, preferential arrangements or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership. Upon the
execution and delivery of this Agreement, Purchaser will receive good and
marketable title to the Shares, free and clear of all Encumbrances, other than
restrictions imposed pursuant to any applicable securities laws and regulations.
There are no stockholders' agreements, voting trust, proxies, options, rights of
first refusal or any other agreements or understandings with respect to the
Shares.

 

4.3 Valid Issuance. The Shares are duly authorized, validly issued, fully paid
and non-assessable, and were not issued in violation of any preemptive or
similar rights.

 

4.4 No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which any of the Selling Parties is a party or by which
any is bound, or to which the Shares are subject; or (ii) any federal, state,
local or foreign law, ordinance, judgment, decree, order, statute, or
regulation, or that of any other governmental body or authority, applicable to
the Selling Parties or the Shares.

 

4.5 No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Selling Parties of any of the transactions on its
part contemplated under this Agreement.

 

 2

 

 

4.6 No Other Interest. None of the Selling Parties nor any their respective
affiliates has any interest, direct or indirect, other than ownership in
Integrated Waste Transportation Services , as applicable, in any Shares of
capital stock or other equity in the Company or has any other direct or indirect
interest in any tangible or intangible property which the Company uses or has
used in the business conducted by the Company, or has any direct or indirect
outstanding indebtedness to or from the Company, or related, directly or
indirectly, to its assets, other than the Shares.

 

4.7 Capitalization. The authorized capital of the Company consists of 100 Shares
of Common Stock, par value $.00001, of which a total of 100 shares are issued
and outstanding (the "Issued and Outstanding Common Stock") of the Company (the
"Issued and Outstanding Shares") The Issued and Outstanding Shares has been duly
authorized, issued, fully paid and nonassessable, free and clear of all liens,
charges, pledges, security interests, Encumbrances, right of first refusal,
preemptive right or other restriction. No person, firm or corporation has any
right, agreement, warrant or option, present or future, contingent or absolute,
or any right capable of becoming a right, agreement or option to require the
Company to issue any Shares in its capital or to convert any securities of the
Company or of any other company into Shares in the capital of the Company.

 

4.8 Assets. The Company has good and marketable title to all of its assets, and
such assets are free and clear of any financial Encumbrances not disclosed in
the financial statements.

 

4.9 Further Assistance. The Selling Parties agree to execute and deliver such
other documents and to perform such other acts as shall be necessary to
effectuate the purposes of this Agreement.

 

4.10 Litigation. There are no actions, suits, proceedings, judgments, claims or
investigations pending or threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. To the knowledge of the executive after reasonable
inquiry, the Company has no knowledge of any default on its part with respect to
any judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator, or governmental agency or instrumentality or any circumstance
which would result in the discovery of such default.

 

4.11 Liabilities. There are no trade payables, accrued expenses, liabilities,
obligations or commitments which the Company would be required to accrue or
reflect in its financial statements pursuant to GAAP as of the date hereof, that
it not included therein.

 

4.12 Tax Returns. The Company needs to file 2015 state, federal and local income
and/or franchise tax returns required to be filed by it from inception to the
date hereof. Each of such income tax returns reflects the taxes due for the
period covered thereby, except for amounts which, in the aggregate, are
immaterial. In addition, all such tax returns will be correct and complete in
all material respects. All taxes of the Company which are (i) shown as due on
such tax returns, (ii) otherwise due and payable or (iii) claimed or asserted by
any taxing authority to be due, have been paid, except for those taxes being
contested in good faith and for which adequate reserves have been established in
the financial statements included in the financial statements in accordance with
GAAP. To the knowledge of the Executive after reasonable inquiry, there are no
liens for any taxes upon the assets of the Company, other than statutory liens
for taxes not yet due and payable. To the knowledge of the Executive after
reasonable inquiry, the Company does not know of any proposed or threatened tax
claims or assessments.

 

 3

 

 

4.15 Books and Records. The books and records, financial and otherwise, of the
Company are in all material aspects complete and correct according to bank
statements that have been provided for the past two years.

 

4.16 Financial Statements. Each of the Company's financial statements has been
prepared as a compilation and reliance on historical financial performance has
been presented through the Company's bank statements.

 

4.17 Full Disclosure. No representation or warranty of the Selling Parties
and/or the executive to the Purchaser in this Agreement omits to state a
material fact necessary to make the statements herein, in light of the
circumstances in which they were made, not misleading. There is no fact known to
the Selling Parties that has specific application to the Shares or the Company
that materially adversely affects or, as far as can be reasonably foreseen,
materially threatens the Shares or the Company that has not been set forth in
this Agreement.

 

5. Representations and Warranties of Purchaser. As an inducement to Selling
Parties to enter into this Agreement and to consummate the transactions
contemplated herein, Purchaser represents and warrants to Selling Parties as
follows:

 

5.1 Authority. Purchaser has the right, power, authority and capacity to execute
and deliver this Agreement, to consummate the transactions contemplated hereby
and to perform its obligations under this Agreement. This Agreement constitutes
the legal, valid and binding obligations of Purchaser, enforceable against
Purchaser in accordance with the terms hereof.

 

5.2 No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Purchaser of any of the transactions on its part
contemplated under this Agreement.

 

5.3 No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which Purchaser is a party or by which he is bound; or
(ii) any federal, state, local or foreign law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to Purchaser.

 

5.4 Potential Loss of Investment. Purchaser understands that an investment in
the Shares is a speculative investment which involves a high degree of risk and
the potential loss of his entire investment.

 

 4

 

 

5.5 Receipt of Information. Purchaser has received all documents, records, books
and other information pertaining to his investment that has been requested by
the Purchaser.

 

5.6 No Advertising. At no time was the Purchaser presented with or solicited by
any leaflet, newspaper or magazine article, radio or television advertisement,
or any other form of general advertising or solicited or invited to attend a
promotional meeting otherwise than in connection and concurrently with such
communicated offer.

 

5.7 Investment Experience. The Purchaser (either by himself or with his
advisors) is (i) experienced in making investments of the kind described in this
Agreement, (ii) able, by reason of his business and financial experience to
protect his own interests in connection with the transactions described in this
Agreement, and (iii) able to afford the entire loss of his investment in the
Shares.

 

5.8 Investment Purposes. The Purchaser is acquiring the restricted Shares for
his own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part and no other person has a direct or indirect
beneficial interest in the amount of restricted Shares the Purchaser is
acquiring herein. Further, the Purchaser does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
restricted Shares the Purchaser is acquiring.

 

6. Indemnification.

 

6.1 Indemnification. Each party hereto shall jointly and severally indemnify and
hold harmless the other party and such other party's agents, beneficiaries,
affiliates, representatives and their respective successors and assigns
(collectively, the "Indemnified Persons") from and against any and all damages,
losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys' fees and costs) (collectively, "Losses") resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or non-fulfillment of any of the representations and warranties, each
as limited by the knowledge qualifier(s) applicable thereto, of such party in
this Agreement, or any actions, omissions or statements of fact inconsistent
with in any material respect any such representation or warranty, as limited by
the knowledge qualifier(s) applicable thereto, (b) any failure by such party to
perform or comply with any agreement, covenant or obligation in this Agreement.

 

6.2 Survival. All representations, warranties, covenants and agreements of the
parties contained herein or in any other certificate or document delivered
pursuant hereto shall survive the date hereof until the expiration of the
applicable statute of limitations.

 

 5

 

 

7. Non-Compete

 

7.1 Non-Solicitation of Customers, Customer Prospects, and Vendors. Mr. Morris
Heider also covenants and agrees that for twenty-four (24) months after the
execution of this Agreement, he will not, directly or indirectly, solicit or
attempt to solicit any business from any of the Company's current or future
customers, specifically Waste Connections, Inc. ("WCN"), Progressive Waste
Solutions, Inc., and their affiliates.

 

7.2 Non-Competition. Mr. Morris Heider covenants and agrees that for twenty-four
(24) months after execution of this Agreement, he will not, directly or
indirectly, anywhere in the immediate Southern Florida Territory on behalf of
any company that competes, directly or indirectly, perform the same or
substantially the same duties as those performed by him for WCN and/or
Progressive Waste Solutions, Inc.

 

8. Miscellaneous

 

8.1 Further Assurances. From time to time, whether at or following the Closing,
each party shall make reasonable commercial efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

 

8.2 Notices. All notices or other communications required or permitted hereunder
shall be in writing shall be deemed duly given (a) if by personal delivery, when
so delivered, (b) if mailed, three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent to the addresses of the
parties as indicated on the signature page hereto. Any party may change the
address to which notices and other communications hereunder are to be delivered
by giving the other parties notice in the manner herein set forth.

 

8.3 Choice of Law; Jurisdiction. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Florida, without giving
effect to principles of conflicts of law. Each of the parties agree to submit to
the jurisdiction of the federal or state courts located in Palm Beach County,
Florida in any actions or proceedings arising out of or relating to this
Agreement. Each of the parties, by execution and delivery of this Agreement,
expressly and irrevocably (i) consents and submits to the personal jurisdiction
of any of such courts in any such action or proceeding; (ii) consents to the
service of any complaint, summons, notice or other process relating to any such
action or proceeding by delivery thereof to such party as set forth in Section
8.2 above and (iii) waives any claim or defense in any such action or proceeding
based on any alleged lack of personal jurisdiction, improper venue or forum non
conveniens or any similar basis. EACH OF THE UNDERSIGNED HEREBY WAIVES FOR
ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.

 

8.4 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties in respect of the transactions contemplated hereby
and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement.

 

8.5 Assignment. Each party's rights and obligations under this Agreement shall
not be assigned or delegated, by operation of law or otherwise, without the
other party's prior written consent, and any such assignment or attempted
assignment shall be void, of no force or effect, and shall constitute a material
default by such party.

 

 6

 

 

8.6 Amendments. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto.

 

8.7 Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.

 

8.8 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts and by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

8.9 Severability. If any term, provisions, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

8.10 Interpretation. The parties agree that this Agreement shall be deemed to
have been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.

 



 7

 



 

 [slvm_ex10101.jpg]

8

--------------------------------------------------------------------------------

 

 